Citation Nr: 1419619	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for service-connected post perforation, tympanic membrane, left, secondary to Metallic Foreign Body (MFB).  


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973 and from June 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Throughout the appeal, the Veteran's left tympanic membrane has been manifested by normal findings with no evidence of persistent perforation.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected post perforation, tympanic membrane, left, secondary to MFB, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6211 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings, and concludes that the criteria for a compensable rating have at no time been met for the Veteran's service-connected post perforation, tympanic membrane, left, secondary to MFB.  Accordingly, staged ratings are inapplicable.  See id.  

In determining the severity of a disability, the Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected post perforation, tympanic membrane, left, secondary to MFB has been rated under Diagnostic Code 6211.  The only schedular rating available is a zero percent or noncompensable rating; a compensable evaluation is not available.  Accordingly, the Veteran may only receive a higher rating under a different diagnostic code.  

However, a review of the evidence does not show any other diagnostic code for diseases of the ear that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2013).

VA treatment records from the entire appeal period do not reflect any treatment for any abnormalities of the ear.  To the contrary, August 2008 records note the Veteran's hearing was normal, and the Veteran also repeated denied dizziness when seeking treatment for high blood pressure and chest pains.  Similarly, a review of the Veteran's records from the Social Security Administration also does not identify any ear problems.  

The Veteran was afforded a VA ear examination in December 2008.  Although the Veteran reported hearing loss and tinnitus, he denied any other ear, nose and throat complaints.  He also denied vertigo, and drainage or infections of the left ear.  
Upon examination, the Veteran's left auricle and canal were normal.  The tympanic membrane had an inferior posterior scar that was described as "well healed."  The examiner indicated that there was no evidence of persistent perforation, cholesteatoma, or other changes.  The examiner did not assess the Veteran's hearing acuity at that time.

In a May 2009 audio examination, the Veteran reported tinnitus in the left ear since the in-service injury involving a jack explosion.  Audiogram results revealed puretone thresholds of 5, 10, 20, 25, and 25 decibels in the right ear and 15, 5, 15, 25, and 20 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  Therefore, the results do not demonstrate hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  

In short, the evidence of record does not show, and the Veteran has not asserted, symptoms of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear (other than skin only), benign neoplasm of the ear (other than skin only), or chronic otitis externa.  While the Veteran has asserted tinnitus, that claim was adjudicated by the RO in the July 2009 decision, and the Veteran was denied service connection.  Therefore, other than Diagnostic Code 6211, the remaining criteria for evaluation of diseases of the ear under 38 C.F.R. § 4.87 cannot be applied to the Veteran's current claim.  Moreover, the Veteran was not found to have hearing loss for VA purposes and the Board finds no other diagnostic codes applicable to the Veteran's service-connected post perforation, tympanic membrane, left, secondary to MFB.  See Schafrath v, 1 Vet. App. at 589.

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's service-connected post perforation, tympanic membrane, left, secondary to MFB under Diagnostic Code 6211.  The preponderance of the evidence is against the assignment of any higher rating than that already assigned, and, as described, there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.  
The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As reflected in the Veteran's claim with the Social Security Administration, he has asserted that he cannot work due to multiple mental health issues, which are not service-connected.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected post perforation, tympanic membrane, left, secondary to MFB are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  

Specifically, Diagnostic Code 6211 contemplates the Veteran's perforation of the tympanic membrane, which is essentially asymptomatic; it has been described as well healed and the Veteran has not asserted symptoms that are not addressed by the rating schedule.  Namely, the Veteran asserted hearing loss and tinnitus, but he was denied service connection for both conditions.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted as to the issues on appeal. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by an October 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, and two VA examinations assessing the Veteran's ears.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a compensable rating for service-connected post perforation, tympanic membrane, left, secondary to MFB, is denied. 



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


